CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectus and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our report dated December 27, 2012 on Dreyfus Worldwide Growth Fund for the fiscal year ended October 31, 2012 which is incorporated by reference in this Registration Statement (Form N-1A Nos. 33-58282 and 811-7512) of Dreyfus Premier Worldwide Growth Fund, Inc. ERNST & YOUNG LLP New York, New York February 25, 2013
